The district court did not abuse its discretion by not appointing a guardian
                 ad litem for McDaniel
                             McDaniel argues that because he was an infant at the time of
                 his trial, the district court abused its discretion by failing to appoint a
                 guardian ad litem. 2
                             "Any       court       of       competent   jurisdiction   may
                 appoint. . . [g]uardians ad litem." MRS 159.0487(5). Although there are
                 no statutory provisions specifically governing the appointment of a
                 guardian ad litem in Nevada criminal law, Nevada civil law allows for the
                 appointment of a guardian ad litem where the defendant is an infant,
                 insane, or incompetent.        See NRCP 17(c) ("The court shall appoint a
                 guardian ad litem for an infant or incompetent person not otherwise
                 represented in an action . ."); see also NRS 65.010 (indicating that a
                 guardian ad litem is appointed for an infant or insane or incompetent
                 person); Baker v. Baker, 59 Nev. 163, 172, 87 P.2d 800, 803 (1939) (stating
                 that the chief purpose of the guardian ad litem statute is to "protect
                 infants, insane persons, and incompetents"), modified on other grounds on
                 reh'g, 59 Nev. 163, 179, 96 P.2d 200, 200-01 (1939).
                             While McDaniel argues that he should have been appointed a
                 guardian ad litem, and civil law permits courts to appoint one for an
                 infant, insane, or incompetent person, see NRCP 17(c); see also 65.010, no




                      2 McDanier s attorney contends that she requested to withdraw as
                 counsel and be appointed as guardian ad litem. However, the record does
                 not show that McDaniel's attorney attempted to withdraw as counsel
                 and/or be appointed guardian ad litem or that the district court ruled on
                 such a motion.


SUPREME COURT
      OF
    NEVADA
                                                         2
(0) 1947A aego
                such analogue exists in Nevada criminal law. Therefore, the district court
                did not abuse its discretion when it failed to appoint one in this case.
                McDaniel's sentence was not cruel and unusual
                               "A sentence does not constitute cruel and unusual punishment
                unless the statute fixing punishment is unconstitutional or the sentence is
                so unreasonably disproportionate to the offense as to shock the
                conscience."    CuIverson v. State, 95 Nev. 433, 435, 596 P.2d 220, 221-22
                (1979).
                               Here, McDaniel pleaded guilty to robbery and conspiracy to
                commit robbery and received a sentence that was within the statutory
                parameters for those crimes. Because McDaniel's sentence does not shock
                the conscience, it does not violate the Eighth Amendment's prohibition
                against cruel and unusual punishment.
                The district court did not abuse its discretion by relying on highly suspect
                or impalpable evidence during sentencing
                               "[A]n abuse of discretion will be found when the defendant's
                sentence is prejudiced from consideration of information or accusations
                founded on impalpable or highly suspect evidence."      Goodson v. State, 98
Nev. 493, 495-96, 654 P.2d 1006, 1007 (1982).
                               In sentencing McDaniel, the district court relied on evidence
                that included statements made to police by eyewitnesses that supported a
                finding that McDaniel used a gun in the commission of the crimes.
                Because McDaniel has not demonstrated that these statements are highly
                suspect or impalpable, the district court did not abuse its discretion by
                relying on them during sentencing.




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) [947A
                   Conclusion
                                McDaniel failed to demonstrate that his due process rights
                   were violated or that the district court abused its discretion. We therefore
                                ORDER the judgment of the district court AFFIRMED.




                                                      0:4itc
                                                       Saitta
                                                                                       J.




                                                             9:14
                                                       Gibbons
                                                                                       J.



                                                                                       J.
                                                      Pickering



                   cc:   Eighth Judicial District Court Dept. 15
                         Law Office of Kristina Wildeveld
                         Attorney GenerallCarson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                         4
(0) 1947A 001414